                                                              FILED

                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division         fli! ICY -8 P i2: 3 b

                                                                   •   . ..

 IN RE: LUMBER LIQUIDATORS CHINESE-
 MANUFACTURED FLOORING DURABILITY
                                           MDLNo. 1:16MD2743(AJT/TRJ)
 MARKETING AND SALES PRACTICE
 LITIGATION




   This Document Relates to ALL Cases




CLASS MEMBER DIANA CANTU-GUERRERO'S MEMORANDUM IN SUPPORT OF
                 MOTION TO DENY APPEAL BOND
